Case: 18-50540      Document: 00514903393         Page: 1    Date Filed: 04/04/2019




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT
                                                                         United States Court of Appeals
                                                                                  Fifth Circuit

                                                                                FILED
                                    No. 18-50540                             April 4, 2019
                                  Summary Calendar
                                                                           Lyle W. Cayce
                                                                                Clerk
UNITED STATES OF AMERICA,

                                                 Plaintiff-Appellee

v.

MANUEL HUMBERTO ARZATE-ARZATE,

                                                 Defendant-Appellant


                  Appeals from the United States District Court
                        for the Western District of Texas
                             USDC No. 7:18-CR-85-1


Before DENNIS, CLEMENT, and OWEN, Circuit Judges.
PER CURIAM: *
       Manuel Humberto Arzate-Arzate pleaded guilty to illegal reentry into
the United States, and the district court imposed a within-guidelines sentence
of 21 months of imprisonment and three years of supervised release. Arzate-
Arzate appeals the imposition of supervised release.
       Noting that he was a deportable alien who was likely to be deported after
imprisonment, he argues that the district court failed to consider


       * Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH
CIR. R. 47.5.4.
    Case: 18-50540      Document: 00514903393    Page: 2   Date Filed: 04/04/2019


                                  No. 18-50540

U.S.S.G. § 5D1.1(c) and failed to give an explanation for imposing supervised
release in his case.     According to Arzate-Arzate, the district court also
incorrectly calculated his guidelines range for supervised release, which he
contends should have been zero to three years pursuant to § 5D1.1(c).
        Because Arzate-Arzate did not object to the calculation of the guidelines
range or the imposition of supervised release, plain error review applies. See
United States v. Dominguez-Alvarado, 695 F.3d 324, 328 (5th Cir. 2012). The
district court did not err in calculating the guidelines range for supervised
release, as the instruction in § 5D1.1(c) is advisory only and did not cause the
low end of Arzate-Arzate’s guidelines range for supervised release to become
zero.    See U.S.S.G. § 5D1.2(a)(2); Dominguez-Alvarado, 695 F.3d at 329.
Additionally, the district court’s comments at sentencing provided a
sufficiently particularized explanation of the decision to impose supervised
release. See United States v. Becerril-Pena, 714 F.3d 347, 350-51 (5th Cir.
2013); Dominguez-Alvarado, 695 F.3d at 329-30.
        AFFIRMED.




                                        2